DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-9 and 11 are pending
Claim 9 has been amended
Claim 10 has been temporarily withdrawn
Response to Arguments
Group I, claims 1-8 and 11 have been elected with traverse along with amended claim 9.
Applicant’s arguments, see pages 5-6, filed 5/18/2022, with respect to 37 CFR 1.475 have been fully considered and are persuasive. The inclusion of claim 9 is appropriate because it includes the subject matter and limitations of claim 1. The non-elected claims will be rejoined. The restriction has been withdrawn.
Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, the prior art does not teach or suggest, in combination with the rest
of the limitations of claim 16,
“… a period during which the rotation torque of the first motor is equal to or greater than the first predetermined value and less than a second predetermined value, and a moving torque of a second motor that causes the driver to reciprocate in an axial direction is a third predetermined value is defined as the primary tightening period, and 
a period during which the rotation torque of the first motor that causes the rotational movement of the driver around the axis is the second predetermined value, and the moving torque of the second motor that causes the driver to reciprocate in the axial direction is the third predetermined value is defined as the primary tightening holding period.”
Claims 2 – 11 are also allowable due to their dependence on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
JP H07280677 EGUCHI TAKASHI et al. is a method and device for measuring bolt axial tension by a relatively simple mechanism by carrying out such steps as measurement of reflecting wave, phase integration, detection of maximum reflecting and calculation of bolt axial tension.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867